IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEITH STEVENS,                         §
                                       §     No. 180, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below: Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     ID. No. 1608020805 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: September 18, 2018
                           Decided: December 5, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      (1)    The appellant, Keith Stevens, filed this appeal from the Superior

Court’s order of March 9, 2018, sentencing him for his second violation of probation

(“VOP”). The State has moved to affirm the Superior Court’s judgment on the

ground that it is manifest on the face of Stevens’ opening brief that the appeal is

without merit.

      (2)    On March 23, 2017, Stevens pled guilty in the Superior Court to a

charge of failing to report as a registered sex offender and was sentenced to Level V

incarceration that was suspended immediately for Level II supervision. Within two

months, Stevens was charged with his first VOP for having violated certain

conditions of the Level II supervision. At the conclusion of a hearing in June 2017,
the Superior Court found Stevens guilty of VOP and sentenced him to Level V

incarceration that was immediately suspended for a period of time at the Level IV

VOP Center followed by Level III probation. The Superior Court also added to the

sentence a zero tolerance condition for illicit substances and a condition that Stevens

be evaluated and monitored by the Treatment Access Center (“TASC”).

          (3)    In December 2017, Stevens was charged with his second VOP for

having violated certain conditions of his Level III probation. At the conclusion of

the VOP hearing on March 9, 2018, the Superior Court found Stevens guilty and

sentenced him to a period of Level V incarceration suspended after successful

completion of KEY—a Level V substance abuse treatment program—followed by

Level III probation with GPS monitoring. This appeal followed.

          (4)    Stevens claims on appeal that the Superior Court abused its discretion

when sentencing him to the KEY program because his second VOP was not based

on conduct related to illicit substances. Stevens’ claim is without merit. As is clear

from the March 9 hearing transcript, the Superior Court sentenced Stevens to the

KEY program based on a recent evaluation of Stevens by TASC and the

recommendation of a TASC counselor that the program was warranted. * This was

an appropriate use of the Superior Court’s discretion.




*
    Hr’g Tr. at 4, 7–8 (Mar. 9, 2018).

                                             2
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                Justice




                                  3